Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6-9, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "applying a second magnetic field gradient in the slice selection direction while applying at least one RF refocusing pulse of the spin-echo based imaging sequence, the second magnetic field gradient having a second polarity opposite to the first polarity, wherein multiple slices of the object under examination are simultaneously excited with the RF excitation pulse and the at least one RF refocusing pulse; detecting the MR signals of the at least one spin echo, wherein the detected MR signals are used to generate a weighting matrix used in the parallel imaging technique to reconstruct missing k-space data not acquired during the spin echo based imaging sequence from acquired k-space data acquired with the detected MR signals, to reduce 3rd arm artifacts; and providing the detected MR signals in an electronic form in order to generate an MR image based on the detected MR signals" in combination with the remaining claim elements as set forth in claims 1, 2, 6 and 7.	The prior art does not disclose or suggest the claimed "controller is configured to simultaneously excite multiple slices of the object under examination with the RF excitation pulse and the at least one RF refocusing pulse; the plurality of receiving channels are configured to detect the MR signals of the at least one spin echo in order to generate an MR image based on the detected MR signals; and the controller is configured to use the detected MR signals to generate a weighting matrix used in the parallel imaging technique to reconstruct missing k-space data that are not acquired during the spin echo based imaging sequence from the acquired k-space data which are obtained from the detected MR signals, to reduce 3rd arm artifacts" in combination with the remaining claim elements as set forth in claims 8, 9, 13 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852